DETAILED ACTION
This action is responsive to the request for examination containing pending claims, 1-20, received 15 July 2021. Claims 1-20 are allowed.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 24 August 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: prior art of record fails to teach neither singly nor in combination, the claimed limitations of “announce, from a load balancer, one or more virtual network addresses associated with destinations for serving a remote direct memory access request; receive…a request packet for establishing an RDMA connection to a server associated with one of the one or more virtual network addresses….encapsulate, using the load balancer, the request packet with an outer header to generate an encapsulated request packet” as stated in claims 1 and 8 and the claimed limitations of “announcing, from a load balancer, one or more virtual network addresses associated with destinations for serving a remote direct memory access request; receiving…a request packet for establishing an RDMA connection to a server associated with one of the one or more virtual network addresses….encapsulating, using the load balancer, the request packet with an outer .


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEAN TOKUTA whose telephone number is (571)272-5145.  The examiner can normally be reached on M-TH 630-430.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Gillis can be reached on 5712727952.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


SHEAN TOKUTA

Art Unit 2446



/SHEAN TOKUTA/Primary Examiner, Art Unit 2446